Citation Nr: 1408938	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-39 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to an initial rating in excess of 10 percent prior to August 13, 2012 and in excess of 20 percent since August 13, 2012 for peripheral neuropathy, right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent prior to August 13, 2012 and in excess of 20 percent since August 13, 2012 for peripheral neuropathy, left lower extremity.

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus and as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1972.  He served in the Republic of Vietnam and received the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2013, the RO assigned separate evaluations for right and left lower extremity peripheral neuropathy secondary to diabetes mellitus of 10 percent prior to August 13, 2012 and 20 percent since August 12, 2012.  As the Veteran is assumed to be seeking the highest possible ratings, and the maximum ratings have not yet been assigned, these issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains a February 2014 Appellate Brief and VA treatment records pertinent to the issues on appeal.

The issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




REMAND

The Veteran's representative stated that the Veteran's service-connected diabetes mellitus as well as the disabilities related to diabetes mellitus, specifically the peripheral neuropathy of the lower extremities had become worse.  The Veteran is unable to engage in strenuous activities and that the Veteran has had ketoacidosis and hypoglycemic reactions.  

Regarding the issue of entitlement to service connection for hypertension, the November 2009 VA examiner stated that the Veteran's hypertension was not caused by his diabetes mellitus.  He did not, however, provide an opinion on whether the Veteran's hypertension was aggravated by his service-connected diabetes mellitus.  See 38 C.F.R. § 3.310(b) (2013).  This issue must also be remanded for a new VA examination and opinion.

Additionally, the evidence indicates that the Veteran receives ongoing medical care through the VA North Texas Health Care System in Dallas, Texas.  Review of the paper and Virtual VA electronic files show that treatment records from those facilities have been obtained through December 2012.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain treatment records from the VA North Texas Health Care System in Dallas, Texas since December 2012.

2.  The Veteran should be scheduled for a VA examination to determine the severity of his service-connected diabetes mellitus.  The entire claims file, including access to any records in Virtual VA, must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  
The examiner should identify all residuals attributable to the Veteran's service-connected diabetes mellitus.  The examiner should state whether or not the Veteran's diabetes mellitus requires regulation of activities (i.e., avoidance of strenuous occupational and recreational activities) and whether the Veteran has ever been hospitalized for complications from diabetes mellitus since August 2012, including whether his hospitalization in September 2012 was caused by or related to diabetes mellitus.  He is also asked to discuss the Veteran's claim that he is unable to engage in "strenuous activities" and that he has had ketoacidosis and hypoglycemic reactions.

The examiner should set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

3.  The Veteran should be scheduled for a VA examination to determine the severity of his service-connected peripheral neuropathy of the left and right lower extremities.  The entire claims file, including access to any records in Virtual VA, must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

The examiner should discuss the severity of all neurologic pathology affecting the Veteran's bilateral lower extremities.  The disability caused thereby should be described as equating to mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis in relation to each lower extremity.  The examiner is asked to state whether there is marked muscular atrophy, foot dangle and drop, active movement possible of muscles below the knee, or weakened flexion of the knee.

The examiner should set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

4.  The Veteran should be scheduled for a VA examination to determine the likely etiology of his hypertension.  The entire claims file, including access to any records contained in Virtual VA, must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should respond to the following:

(a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension disorder had its clinical onset during service or otherwise is related to an injury or other event of the Veteran's period of active service?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that any current hypertension disorder was caused or aggravated (permanently worsened beyond the natural progression) by any of the Veteran's service-connected disabilities, including posttraumatic stress disorder (PTSD) and diabetes mellitus?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner should set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

5.  Thereafter, the RO/AMC should readjudicate the claims.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


